Citation Nr: 1819029	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to December 29, 2009, for the assignment of a 50 percent rating for temporomandibular joint syndrome, residuals of dislocation of the mandible (TMJ disorder).

2.  Entitlement to an effective date prior to December 29, 2009, for the award of service connection and the assignment of an initial 50 percent rating for malunion of the maxilla.

3.  Entitlement to a rating in excess of 50 percent for TMJ disorder.

4.  Entitlement to an initial rating in excess of 50 percent for malunion of the maxilla.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified at a RO hearing before a Decision Review Officer (DRO) in March 2011 and at a Board hearing before the undersigned Veterans Law Judge in August 2014.  Transcripts of both hearings are of record.  In September 2015, the Board remanded the case for additional development and it now returns for further appellate review.

The Board notes that, since the issuance of the most recent supplemental statement of the case in July 2017, additional VA treatment records and medical opinions have been added to the record.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, and the automatic waiver provisions of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 do not apply, there is no prejudice to the Veteran in the Board proceeding with a decision at this time as such newly received evidence is either duplicative of that previously considered and/or irrelevant to the instant appeal.  38 C.F.R. § 20.1304(c) (2017).


FINDINGS OF FACT

1.  The record does not contain a formal or informal claim for an increased rating for the Veteran's TMJ disorder between a February 2006 rating decision addressing such matter and December 29, 2009, nor does it demonstrate a factually ascertainable increase in the severity of condition within a year prior to December 29, 2009.

2.  The record does not contain a formal or informal claim for service connection for malunion of the maxilla prior to December 29, 2009, and such disorder was not diagnosed or assessed as secondary to the Veteran's TMJ disorder prior to such date. 

3.  For the entire appeal period, the Veteran is in receipt of a 50 percent rating, which is in excess of the maximum schedular rating for his TMJ disorder, and the severity and symptomatology of such disorder does not more nearly approximate any of the dental disabilities that allow for rating in excess of 50 percent, to include complete loss of the mandible.

4.  For the entire appeal period, the severity and symptomatology of the Veteran's malunion of the maxilla is adequately contemplated as severe displacement within the applicable schedular rating criteria.

5.  For the entire appeal period, the disability picture associated with the Veteran's TMJ disorder and malunion of the maxilla is not so unusual or exceptional as to render impractical the application of the regular schedular standards beyond that previously determined by the Director of Compensation Service.

6.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 29, 2009, for the assignment of a 50 percent rating for a TMJ disorder have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date prior to December 29, 2009, for the grant of service connection and the assignment of an initial 50 percent rating for malunion of the maxilla have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). 

3.  The criteria for a rating in excess of 50 percent for TMJ disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.150, Diagnostic Code 9905 (2017).  

4.  The criteria for an initial rating in excess of 50 percent for malunion of the maxilla have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.150 Diagnostic Codes 9999-9914, 9916 (2017). 

5.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

On December 29, 2009, VA received the Veteran's application for compensation in which he listed TMJ syndrome as a claimed disability.  At the time, he was in receipt of a 10 percent rating for the residuals of his dislocated mandible.  In a May 2010 rating decision, the rating for the Veteran's mandible disability (also referred to as his TMJ disorder) was increased to 40 percent, effective December 29, 2009, the date of his claim.  The Veteran was also granted service connection for malunion of his maxilla as secondary to his TMJ disorder and granted an initial 30 percent rating, effective December 29, 2009.  During the course of the appeal, the ratings for such disabilities have been increased to 50 percent, effective December 29, 2009.  The Veteran contends that earlier effective dates and higher ratings are warranted for both disabilities.  

A.  Earlier Effective Dates

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  For a grant of service connection, the effective date is date of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2).  The same is generally true for a grant of an increased rating, although if it is factually ascertainable from the record that an increase in the disability occurred prior to the claim by a year or less, the effective date becomes the date that the increase is shown to have occurred.  38 C.F.R. § 3.400(o)(1),(2).  If an increase in disability precedes the date of the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2).

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In addressing the scope of section 3.400(o)(2), VA's General Counsel found that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  VAOPGCPREC 12-98 (1998).  It was noted that this section was not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time.  Id.  

Additionally, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). The date on the VA outpatient or hospital examination will be accepted as the date of claim. 3 8 C.F.R. § 3.157(b). When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim. 38 C.F.R. § 3.157(b)(2). 

 A "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated." Massie v. Shinseki, 25 Vet. App. 123, 134 (2011). Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination." A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written." Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id.   

In the instant case, a February 2006 rating decision denied a rating in excess of 10 percent for residuals of dislocation of mandible.  After the issuance of such decision, the evidence does not show, and the Veteran does not contend, that a formal or informal claim for an increased rating for his TMJ disorder or service connection for malunion of the maxilla was received prior to December 29, 2009.  With regard to the Veteran's increased rating claim, while VA treatment records were associated with the file between the issuance of the February 2006 rating decision and the December 29, 2009, claim, such did not address his TMJ disorder.     

Furthermore, the basis for the increased rating for the Veteran's TMJ disorder granted in the May 2010 rating decision was interincisal movement measurements taken during the February 2010 examination, which showed no interincisal movement.  Measurements taken in October 2009 showed the Veteran to be capable of 40mm of interincisal movement, which would not merit an increased rating.  Furthermore, both the Veteran and his spouse have testified to a gradual worsening over a period of multiple years.  See DRO Hearing Transcript; Board Hearing Transcript.  As the Veteran has not indicated, and the record does not show, a specific worsening of his TMJ disorder at a particular date or time period within a year prior to the date of claim, there is no factually ascertainable increase and 38 C.F.R. § 3.400(o)(2) does not apply.  Moreover, malunion of the maxilla was not diagnosed or assessed as secondary to the Veteran's TMJ disorder prior to December 29, 2009.  

As such, the requirements for earlier effective dates have not been satisfied and earlier effective dates for the assignment of a 50 percent rating for TMJ disorder or the award of service connection and the assignment of an initial 50 percent rating for malunion of the maxilla are not warranted.  38 C.F.R. § 3.400.

B.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In exceptional cases, an extra-schedular rating may be provided.  An extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321 (b)(1).  The threshold factor is whether the evidence presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate. In this regard, the United States Court of Appeals for Veterans Claims (Court) indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

During his March 2011 DRO hearing, the Veteran reported steadily increasing jaw pain over the previous six years.  He stated he had no problems opening his mouth, but, at a certain point, his mandible locks into place and he must manually manipulate it to close.  He reported that he could only eat soft foods and it took longer to eat.  He also reported headaches and some pain from occasionally biting his tongue or cheek.  During the August 2014 Board hearing, the Veteran had speaking, however, his spouse testified that the Veteran currently experiences constant pain and spasms in his jaw that are productive of difficulty sleeping and communicating, and require medication.  Further, she indicated that she has to puree/blend all of his food, as he is unable to chew.  

1.  TMJ Disorder

The Veteran's TMJ disorder is rated under Diagnostic Code 9905, which provides for disability ratings based on limitation of interincisal and lateral excursion range of motion.  38 C.F.R. § 4.150.  The Veteran is currently rated above the maximum schedular rating of 40 percent in light the grant of a 50 percent rating on an extra-schedular basis in a June 2017 rating decision.  Therefore, the issue before the Board is whether the Veteran's TMJ disorder more nearly approximates a higher rating under a different Diagnostic Code or whether further extra-schedular consideration is warranted. 

In October 2009, the Veteran complained of worsening jaw pain radiating to the neck and head.  He presented with a lower facial asymmetry and bilateral TMJ symptoms.  He reported a history of locking with both opening and closing his jaw, and muscle fatigue and pain upon prolonged chewing.  He also reported clenching and bruxing habits.  He was noted to be capable of interincisal motion to 40 mm with a limited range of lateral motion and altered occlusion with right sided cross bite.  X-rays of the jaw in October 2009 revealed degenerative arthritic changes in the bilateral temporomandibular joints slightly more prominent on the left side.  However, the joints showed normal motion bilaterally.

November and December 2009 VA treatment records confirm the presence of osteoarthritis and dislocated mandible resulting in a severe cross bite prohibiting proper occlusion or opening of the mouth past 30 mm due to TMJ pain. 

At a February 2010 VA examination, the examiner diagnosed malunion of the mandible, status post dislocated mandible trauma, with residuals of severe displacement and no range of motion (the Veteran was apparently unable to move his jaw at all).  Current symptoms were noted to be pain when eating and the jaw locks open.  The Veteran was noted to use a mouth piece and to drink Ensure to get proper nutrients.  Examination of the teeth revealed normal findings.  

November 2010 VA treatment records note dental pain a 2/10 with the Veteran capable of opening his mouth to 35 mm and having a full range of motion, albeit with mild TMJ crepitus noted bilaterally.   At a December 2012 VA examination, the Veteran reported difficulty swallowing due to his jaw condition and difficulty speaking.

In January 2013, the Veteran reported symptoms of pain on opening and chewing, popping/clicking, crepitus, and limited opening.  The Veteran was noted to have extensive dental caries resulting from very poor oral hygiene with plaque and food debris covering the teeth.  The Veteran reported that he mainly eats cheesecake and that he did not know that he should avoid sugary foods and brush his teeth. 

At a February 2013 VA examination, the Veteran again reported symptoms of his jaw locking open and pain when eating.  He also indicated that he had flare-ups that caused him to be unable to move his mouth, eat, or more than barely talk.  The Veteran was capable of excursion to 4 mm, with pain after 4 mm.  He was capable of opening his mouth 21-30 mm with pain at 21-30mm, although repetition was not possible due to pain.  Functionally speaking, the Veteran's condition was noted to be productive of less jaw motion normal, weakened movement, excess fatigability, pain on motion, and deformity.  The Veteran was observed to have pain and clicking.  Functionally speaking, he was noted to have "no teeth, cannot open mouth."  However the Veteran's loss of teeth was later noted to be due to periodontal disease and normal extraction.  The Veteran was also later noted to be capable of opening his mouth, albeit with pain.  VA treatment records dated the same month note the Veteran to have a full range of TMJ motion with no noise or pain.  

At a December 2013 VA examination, the Veteran reported flare ups of pain and jaw locking during eating.  He was capable of lateral excursion 0-4 mm with pain and of opening his mouth 31-40mm, with pain at the end. He was only able to repeat opening his mouth twice with no additional loss of range of motion.  No localized tenderness/pain, clicking, or crepitus was observed.  The Veteran's jaw was observed to shift laterally on opening and closing.  He reported pain and fatigue on movement.  No arthritis was detected on imaging and the condition was noted not to result in additional limitation of functional ability of during flare-ups or following repeated use over time.  X-ray results were within normal limits.  The condition was noted not to affect the Veteran's ability to work. Loss of teeth was noted to be due to normal extraction. 

At a May 2016 TMJ examination, the Veteran again reported his jaw locks open sometimes, is off-center when closed, and clicks in both jaw joints.  The Veteran was capable of right lateral excursion to more than 6 mm, even with dentures in place and a severe right cross bite, but no left lateral excursion.  The Veteran could open his mouth to 35 mm even with dentures in place.  There was no evidence of pain with chewing but there was observed localized tenderness and evidence of clicking/crepitus.  Repetitive use was possible on the right side without additional functional loss but, not on the left.  No indication of flare-ups was found and the Veteran was observed following repeated use over time.  He was noted to have crepitus in both jaw joints, reduced opening and left lateral range of motion, right cross bite, a history of joints locking when opening too wide, pain in the joints, and muscle fatigue when chewing.  The Veteran was noted to have lost all his teeth due to caries and periodontal disease, but had full upper and lower dentures.  The examiner opined that the Veteran's TMJ issues alone would not impact his ability to work as his symptoms result in discomfort and aggravation, but are not totally debilitating and do not render him unemployable.

In April 2017 VA's Director for Compensation Service reviewed the Veteran's claim and determined that the evidentiary record demonstrated that the symptomatology associated with the Veteran's service-connected TMJ disorder was not wholly contemplated by the rating criteria used to evaluate the Veteran's disability, which was rated at 40 percent at that point.  Specifically, the Director found that the rating schedule criteria did not account for Veteran's subjective complaints of muscle spasms involving the jaw or difficulty communicating and breathing related to the disability.  Consequently, an additional 10 percent was subsequently granted on an extra-schedular basis, which resulted in a 50 percent rating for the Veteran's TMJ disorder.  See June 2017 Rating Decision. 

However, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's TMJ disorder.  In this regard, he is already in receipt of the maximum possible schedular rating for limitation of TMJ motion or malunion/nonunion of the mandible, as well as extra-schedular compensation to account for any spasms, or difficulties communicating or breathing.  Higher disability ratings for mandibular conditions are reserved for instances where a claimant has lost his entire mandible or suffers from systemic osteomyelitis.  The Board does not find that the Veteran's current symptomatology approximates such a disability in any way. Therefore, a rating in excess of 50 percent, to include on an extra-schedular basis, is not warranted for his TMJ disorder.
 
2.  Malunion of the Maxilla

The Veteran has been awarded a 50 percent rating for malunion of the maxilla and contends that a higher rating is warranted.  

At his February 2010 VA examination, the examiner observed that the Veteran had nonunion of the maxilla with severe displacement.  No x-rays were taken and no malunion or nonunion of the maxilla was specifically diagnosed.  

The Veteran was subsequently granted a 30 percent rating for malunion of the maxilla based on these findings.  In a March 2011 rating decision, the Veteran's rating was increased to 50 percent in light of symptomatology that was found to be more closely analogous to loss of more than half of the maxilla replaceable by prosthesis.  No symptoms were identified in support of the decision.

September 2012 VA treatment records indicated that, based on an intraoral exam and evaluation of the Veteran's radiographs, that he is not missing any of his maxilla.  

At his February 2013 VA examination, the Veteran was assessed with malunion or nonunion of the maxilla with severe displacement, but no bone loss and no tooth loss resulting from the malunion/nonunion.  He was noted to be unable to open his mouth without pain. 

In December 2013, the Veteran underwent another VA examination with a different dentist.  The examiner found no anatomical loss or bony injury of the maxilla.  The examiner noted that the x-rays of the Veteran's maxilla were within normal limits.

The Veteran underwent a final VA examination by a third dentist in May 2016.  At this examination, the dentist again noted that x-rays showed no malunion of the maxilla and that there was no other corroborating evidence showing malunion of the maxilla.  

In April 2017 VA's Director for Compensation Service reviewed the Veteran's claim and determined that the evidentiary record demonstrated that the symptomatology associated with the Veteran's service-connected malunion of the maxilla was wholly contemplated by the rating schedule.  In this regard, she noted that the February 2013 and May 2016 VA examinations revealed that there was no evidence of any loss of the maxilla.  Examination findings show there is severe displacement only.  Severe displacement involving nonunion of the maxilla warrants only a 30 percent evaluation under Diagnostic Code 9916.  Therefore, the Director indicated that the currently assigned 50 percent rating more than adequately compensates the Veteran for such disability.

Based on the foregoing, the Board finds that a rating in excess of 50 percent for the Veteran's maxillary condition is not warranted.  The maximum disability rating contemplated for nonunion or malunion of the maxilla is 30 percent.  It is unclear that the Veteran even has malunion of the maxilla, let alone loss of maxillary bone, yet the Veteran is in receipt of a 50 percent rating for loss of maxillary bone.  While the Board will not disturb a finding favorable to the Veteran, there appears to be no basis for the award of a higher disability rating.  Any extra-schedular symptomatology related to the Veteran's overall jaw condition has been addressed in the disability rating for his mandible disorder and, as the Veteran is currently more than adequately compensated for any maxillary disability, an increased rating for a nonunion or malunion of the maxillary is not warranted.  

3.  Other Considerations

Neither the Veteran nor his representatives have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

In reaching the foregoing determinations, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's increased rating claims, that doctrine is not applicable and such claims must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  TDIU 

The Veteran Has not worked since 1973 and has expressed that he would have been unable to work due to his TMJ symptomatology since 2004.  In addition to the ratings discussed above, the Veteran is also in receipt of a 10 percent disability rating for headaches resulting from his TMJ disorder.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

Here, the Veteran meets the threshold schedular criteria for TDIU for the entirety of the appeal period stemming from his December 29, 2009, claim for increased ratings for his dental disabilities.  Therefore, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App.447, 452 (2009). Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that the Veteran has not been rendered unemployable solely due to his service-connected disabilities.  

The Board notes that the Veteran worked as a police officer and later a bus driver until 1973, when he was involved in a motor vehicle accident that left him with a serious spinal injury and problems with fine motor control in his limbs.  While this condition likely would render the Veteran unemployable, it is not service-connected and therefore will not be considered in assessing his employability. 

As discussed infra, the Veteran experiences pain and fatigue on jaw motion, limited jaw motion, occasional locking, and cross bite.  The Veteran has also been compensated for some level of difficulty breathing and jaw spasm.  The functional effects of this condition have been noted to be pain, difficulty sleeping, headaches, difficulty eating quickly, and difficulty communicating. 

At his most recent VA examination in May 2016, the examiner was requested to opine as to how the Veteran's condition would affect his employability.  The examiner opined that the Veteran's TMJ issues alone would not impact his ability to work.  The examiner noted that, while the Veteran's symptoms result in discomfort and aggravation, they are not totally debilitating and do not render him, or anyone else with the condition, unemployable.  

In October 2016, the Veteran's headaches were assessed as resulting in some light and sound sensitivity, and resulting in prostrating attacks of head pain every two months.  The examiner note partial impairment of physical and cognitive activities during severe headaches. 

The Board finds that such headache and jaw symptomatology do not render the Veteran unable to secure or follow a substantially gainful occupation.  The Veteran stated in September 2012 that he has worked periodically "under the table" as a medication supply company agent.  However, he did not disclose any details about this on his application for TDIU benefits.  The Veteran's jaw condition inhibits communication and causes him to eat slower, but does not otherwise present a significant impairment to his ability to work in physical or sedentary work.  The Veteran also suffers from partial impairment of physical and cognitive activities during severe headaches; however, these do not appear to occur frequently, as prostrating attacks are noted to only occur every 2 months and the Veteran's treatment records contain very few references to serious headaches.  Therefore, the Veteran's jaw and headache symptomatology would negatively impact his communication and perhaps require reduced activity during severe headaches, but do not render him unable to secure or follow a substantially gainful occupation.

Consequently, the Board finds that a TDIU is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's TDIU claim, that doctrine is not applicable and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An effective date prior to December 29, 2009, for the assignment of a 50 percent rating for TMJ disorder is denied.

An effective date prior to December 29, 2009, for the award of service connection and the assignment of an initial 50 percent rating for malunion of the maxilla is denied.

A rating in excess of 50 percent for TMJ disorder is denied.

An initial rating in excess of 50 percent for malunion of the maxilla is denied.

A TDIU is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


